NUMBER 13-15-00035-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

BERNADETTE MORALES AND
SANDRA GONZALEZ,                                                          Appellants,

                                           v.

OMAR H. SAENZ, ELIZABETH
M. SAENZ, MARGARITA LOPEZ
PEREZ, AND ALFREDO MORALES,                        Appellees.
____________________________________________________________

             On appeal from the 139th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
             Before Justices Benavides, Perkes, and Longoria
                    Memorandum Opinion Per Curiam

      Appellants, Bernadette Morales and Sandra Gonzalez, attempted to perfect an

appeal from an order denying an application for temporary injunction entered by the 139th
District Court of Hidalgo County, Texas, in cause number C-6646-14-C. We dismiss for

want of jurisdiction.

       By written order signed on December 23, 2014, the trial court denied appellant’s

application for temporary injunction. Appellants filed a request for findings of fact and

conclusions of law on December 23, 2014. Notice of appeal was filed on January 20,

2015. On January 22, 2015, the Clerk of this Court notified appellants that it appeared

that the appeal was not timely perfected. Appellants were advised that the appeal would

be dismissed if the defect was not corrected within ten days from the date of receipt of

the Court’s directive. Appellants failed to respond to the Court’s notice.

       Section 51.014(a)(4) of the civil practice and remedies code permits an

interlocutory appeal from an order that grants or refuses a temporary injunction. See

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (Vernon 2008).               Appeals from

interlocutory orders, when allowed by statute, are accelerated appeals. TEX. R. APP. P.

28.1. In order to perfect an accelerated appeal of an interlocutory order, the party is

required to file a notice of appeal “within 20 days after the judgment or order is signed.”

Id. at R. 26.1(b). The filing of a motion for new trial, request for findings of fact and

conclusions of law, or any other post-judgment motion, except for a motion for extension

of time filed under Texas Rule of Appellate Procedure 26.3, “will not extend the time to

perfect an accelerated appeal.” Id. at R. 26.3, 28.1(b).

       The trial court’s order was signed on December 23, 2014. Under the civil practice

and remedies code, the order was subject to an accelerated interlocutory appeal. See

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4). Accordingly, appellants were required

to file their notice of accelerated appeal within twenty days of the trial court’s December



                                                2
23, 2014 order. The record does not reflect that appellant filed a motion for extension of

time under Texas Rule of Appellate Procedure 26.3. See id. at R. 26.3; see also Houser

v. McElveen, 243 S.W.3d 646, 646–47 (Tex. 2008) (stating that a notice of appeal should

be considered timely if filed within fifteen days after the filing deadline and accompanied

by a motion for extension of time with a reasonable explanation for the delay).

       Because appellant’s notice of appeal was untimely, appellants have failed to

perfect their appeal and we therefore lack jurisdiction over the appeal. See In re K.A.F.,

160 S.W.3d 923, 928 (Tex. 2005); Fed. Mut. Ins. Co., Inc. v. Davenport, 85 S.W.3d 837,

839 (Tex. App.—Waco 2002, no pet.). Accordingly, we DISMISS the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                        PER CURIAM


Delivered and filed the
26th day of February, 2015.




                                                3